May 31, 1923. The opinion of the Court was delivered by
In order to understand clearly the issues involved, it will be necessary to report the complaint and answer.
The act incorporating the city of Charleston, in 1783 (7 St. at Large, p. 97), contains the following provisions, which are still of force:
"The intendant (of the city of Charleston) shall and may, as often as occasion shall require, summons the wardens to meet together in city council * * * who, with the intendant, *Page 483 
shall be known by the name of, and they are hereby declared to be, the city council of Charleston, * * * and they shall also be vested with full power and authority, from time to time, under their common seal, to make and establish such by-laws, rules and ordinances, respecting the harbor, streets, lanes, public buildings, workhouses, markets, wharves, public houses, carriages, wagons, carts, drays, pumps, buckets, fire engines, the care of the poor the regulation of seamen or disorderly people, negroes, and in general, every other by-law or regulation that shall appear to them requisite and necessary for the security, welfare and conveniency of the said city, or for preserving peace, order and good government within the same * * * and they are hereby also authorized to appoint a recorder, treasurer, clerk, coronor, harbor master, fire master, constables and all such other officers (affixing their salaries, and fees of such officers, respectively) as shall appear to them requisite and necessary for carrying into effectual execution all by-laws, rules and ordinances they may make for the good order and government of the said city, and the persons residing within the same."
The charter must be construed in its entirety, and when so interpreted it is apparent that the authority to appoint officers by the city council, was merely intended to be permissive, and not exclusive of the mode of selection provided by the ordinance, which was adopted herein by the city council.
It is the judgment of this Court that the complaint be dismissed.